Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 4-10, 13-19 allowable based on the remark presented on 1/31/2022 and in view of the claim language.
None of the previously cited closest prior art(s) by Vimadalal, Murdoch, Sebastian, Doddavula, Collin either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
The term, Decentralized Identifiers (DID), have an ordinary and customary meaning to those of ordinary skill in the art and there is no special definition of the term provided by the specification.  As such, the examiner is using the known meaning of DID for the interpretation of the claims. 
Murdoch discloses decentralized authentication anchored by decentralized identifiers including a decentralized identifier and a DID document are generated. The DID document includes at least (1) data related to the decentralized identifier and (2) data related to the selected at least one authentication mechanism. At least a portion of data contained in the DID document is then propagated onto a distributed ledger.
	Sebastian discloses decentralized biometric identity authentication including a proofed identity, and registers the proofed identity with a federated identity system.
	Doddavula discloses decentralized identity management, authentication and authorization of applications including an application ID ledger, a user ID ledger, user authorization policy ledgers, and application authorization ledgers.
	Vimadalal discloses blockchain identity safe and authentication system including identity safe service provider generates a public key and a private key associated with the user, the private key being sent to and retained by the user's secure smartphone keychain. The identity safe service provider encrypts and signs the verified user identity data with the private/public key pair, and adds that data to a blockchain ledger as a new entry. The new entry is cryptographically linked to a prior entry on the blockchain ledger to form the identity safe.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the claim limitations when taken as a whole.
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
s 4-9, 13-18, dependent on independent claims 1, 10, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439